Opinion issued September 27, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00669-CV
                           ———————————
       IN RE ENTERPRISE PRODUCTS OPERATING LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Enterprise Products Operating LLC, has filed an unopposed motion

to dismiss this original proceeding because the challenged order has been vacated

by the trial court.1 We grant the motion and dismiss this original proceeding. Cf.

TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.



1
      The underlying case is In re Issuance of Subpoenas to Enterprise Products
      Operating LLC, cause number 2016-51446, pending in the 269th District Court of
      Harris County, Texas, the Honorable Dan Hinde presiding.
                                 PER CURIAM
Panel consists of Justices Bland, Massengale, and Lloyd.